DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-7, 10, 12, and 14-18 are is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Saumweber et al.
Nguyen discloses a collector tube 1 for a heat exchanger, which has at least one flat tube 10, comprising:  a base 14 and a cover 11; wherein the cover is arranged so as to be located the base; wherein the base and the cover along with part 12 embody a longitudinal duct; wherein the base has at least one passage 17 [0039] comprising an opening for accommodating the at least one flat tube; wherein the cover has at least one notch at least one notch located opposite the at least one passage and which is embodied for accommodating a subarea of the flat tube (the other end section of the tube connecting 11, see paragraph 0037).  Nguyen does not disclose a collar which extends away from the longitudinal duct.  Saumweber et al. teaches a heat exchanger 10 comprising  a base 1 and a cover 5 forming a longitudinal duct, wherein the base has at least one passage comprising an opening for accommodating at least one flat tube 11 in which the at least one passage has a collar 7 in which the collar improves the securing of the tube.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Nguyen by providing a collar at the at least one passage in .
Allowable Subject Matter
s 8, 9, 11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	Claims 19 and 20 are allowed since the prior art does not teach nor fairly suggest the arch area of the cover as described in claim 19 and also in allowable claim 11.
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Diem et al, Aki et al., and Armsden et al. are pertinent to the Applicant’s invention.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone.  Call the examiner to schedule an interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763